Title: From Thomas Jefferson to John Breckinridge, 18 August 1803
From: Jefferson, Thomas
To: Breckinridge, John


          
            
              Dear Sir
            
            Monticello Aug. 18. 03.
          
          I wrote you on the 12th. inst. on the subject of Louisiana, and the constitutional provision which might be necessary for it. a letter recieved yesterday shews that nothing must be said on that subject which may give a pretext for retracting; but that we should do sub silentio what shall be found necessary. be so good therefore as to consider that part of my letter as confidential. it strengthens the reasons for desiring the presence of every friend to the treaty on the first day of the session. perhaps you can impress this necessity on the Senators of the Western states by private letter. Accept my friendly salutations & assurances of great respect & esteem.
          
            
              Th: Jefferson
            
          
        